Citation Nr: 1538088	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  99-239 72A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for chronic myelogenous leukemia, to include as due to exposure to Agent Orange, for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1971, including two tours in Vietnam.  He died in April 1999.  The appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 1999 rating decision of the Regional Office (RO) in St. Louis, Missouri, that denied the appellant's claims for service connection for chronic myelogenous leukemia, to include as due to Agent Orange exposure, for purposes of accrued benefits, and for service connection for the cause of the Veteran's death.

These matters were previously before the Board in March 2003, at which time they were remanded to ensure due process

In a July 2003 decision, the Board denied service connection for chronic myelogenous leukemia, to include as due to exposure to Agent Orange, for purposes of accrued benefits, and denied service connection for the cause of the Veteran's death.

The appellant appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In a July 2007 decision, the Court vacated and remanded that part of the Board's July 2003 decision that denied service connection for chronic myelogenous leukemia, to include chronic myelogenous leukemia based on Agent Orange exposure, for the purpose of Dependency and Indemnity Compensation (DIC) benefits.  

In a July 2010 decision, the Board again denied the appellant's claims for service connection for chronic myelogenous leukemia, to include as due to Agent Orange exposure, for purposes of accrued benefits, and for service connection for the cause of the Veteran's death.  The appellant appealed the July 2010 denials of her claims to the Court and in an April 2012 Memorandum Decision, the Court vacated the July 2010 decision and remanded the matters to the Board for further development and readjudication consistent with the Memorandum Decision.

In March 2013 and October 2013, the Board remanded the appellant's claims for accrued benefits and for cause of the Veteran's death for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the most recent April 2015 supplemental statement of the case, the appellant, through his representative, submitted a private medical opinion.  See correspondence dated April 29, 2015.  In doing so, the appellant requested that the new evidence be considered by the agency of original jurisdiction.  Under these circumstances, a remand is required. 

Accordingly, the case is REMANDED for the following action:

This case should again be reviewed by the RO on the basis of the additional evidence submitted since the last SSOC in April 2015.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
		

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




